Citation Nr: 0512911	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by a chronic skin condition based on 
Persian Gulf service.
 
2.  Entitlement to service connection for an undiagnosed 
illness manifested by chest pain based on Persian Gulf 
service.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by a chronic digestive condition based on 
Persian Gulf service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.  The veteran served in support of Operation Desert 
Shield/Storm from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he is entitled to service connection 
for a chronic skin condition, a chronic digestive condition, 
and atypical chest pain.  Specifically, he attributes the 
disabilities to his Persian Gulf War service.  A preliminary 
review of the claims folder reveals the matters are not ready 
for appellate disposition.

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

As noted above, the veteran bases his claims on his Persian 
Gulf War service.  On December 27, 2001, the President signed 
HR 1291, the "Veterans Education and Benefits Expansion Act 
of 2001" (VEBEA).  Section 202 of the bill expands 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, as well as any diagnosed illness that the 
Secretary determines by regulation to be service connected. 
The changes were effective as of March 1, 2002.  38 U.S.C.A. 
§ 1117, as added by § 202 of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001).

VA shall now pay compensation in accordance with Chapter 11 
of Title 38, United States Code, to a Persian Gulf veteran 
with a qualifying chronic disability that became manifest: 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical, examination, or 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Note: 
38 C.F.R. § 3.317, paragraph (a)(1)(i) was amended by 
removing "December 31, 2001" and adding, in its place, 
"December 31, 2006". 

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, requires VA to inform a claimant of 
which evidence VA will provide and which evidence a claimant 
is to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In the instant case, the RO failed to issue a VCAA notice 
letter to the veteran regarding what information and evidence 
was necessary to support his claims of entitlement to service 
connection based on Persian Gulf War service.  Therefore, in 
light of the regulation changes noted above, the claims must 
first be remanded for compliance with the notice and duty to 
assist provisions of the VCAA.  Absent notice of the VCAA, it 
would potentially be prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  As the Board cannot rectify this deficiency on its 
own, see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), these matters must 
be remanded for further development.

In the veteran's September 1998 VA Form 21-528, Application 
for Compensation or Pension, he indicated that he received 
treatment for the claimed disorders at the VA Hospital at 
Allen Park from April 1993 to the present.  It does not 
appear from the claims folder that attempts were made to 
obtain the identified VA hospital records.  In addition, in a 
September 2004 statement, the veteran revealed that his last 
appointment at the Detroit VA Medical Center (VAMC) was in 
February 2004.  A review of the claims folder reveals that 
there are no outpatient records from the Detroit VAMC dated 
after 2003.

VA is deemed to have constructive knowledge of these records 
and, in this case, has actual knowledge of the existence of 
these records.  As such, they are considered to be evidence 
that is of record at the time any decision is made, and 
should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .").  Thus, 
upon remand VBA AMC should obtain records from Allen Park VA 
Hospital from April 1993 to the present and from the Detroit 
VAMC from 2003 to the present.

As it is essential, both in the examination and in the 
evaluation of a disability, that each disability be viewed in 
relation to its history, it is necessary for the veteran to 
be afforded additional VA examinations once the development 
above is completed. 38 U.S.C.A. § 5103A(d).  The examiner is 
asked to render opinions with regard to the specific 
questions set forth in the numbered paragraphs below.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran should be 
specifically requested to provide to VA 
any evidence in his possession that 
pertains to his claims.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a chronic skin condition, 
a chronic digestive condition, and 
atypical chest pain since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, to include records 
from the VA Hospital at Allen Park from 
April 1993 to the present and the Detroit 
VAMC from 2003 to the present.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should arrange for VA 
examinations of the veteran by 
specialists in gastrointestinal diseases, 
dermatology, and cardiology or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the presence, 
nature and etiology of the claimed 
disorders.   

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examinations.  The examiner must annotate 
the examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  The 
examiners are asked to render opinions as 
to the following:

Dermatology Examination

Whether the veteran currently has an 
undiagnosed illness manifested by a 
chronic skin condition.  If it is 
determined that a chronic skin condition, 
to include spongiotic dermatitis and 
pruritis, is due to an undiagnosed 
illness, the examiner is asked to provide 
an opinion as to whether it is at least 
as likely as not related to the veteran's 
Gulf War service.  If it is determined 
that a chronic skin condition is not 
related to the veteran's Gulf War 
service, the examiner is asked to 
determine whether it is at least as 
likely as not related to the veteran's 
active duty service on any basis.



Gastrointestinal Examination

Whether the veteran currently has an 
undiagnosed illness manifested by a 
chronic digestive condition, to include 
irritable bowel syndrome.  If it is 
determined that a chronic digestive 
condition is due to an undiagnosed 
illness, the examiner is asked to provide 
an opinion as to whether it is at least 
as likely as not related to the veteran's 
Gulf War service.  If it is determined 
that a chronic digestive condition is not 
related to the veteran's Gulf War 
service, the examiner is asked to 
determine whether it is at least as 
likely as not related to the veteran's 
active duty service on any basis.

Cardiac Examination

Whether the veteran currently has an 
undiagnosed illness manifested by 
atypical chest pain.  If it is determined 
that atypical chest pain is due to an 
undiagnosed illness, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not related 
to the veteran's Gulf War service.  If it 
is determined that atypical chest pain is 
not related to the veteran's Gulf War 
service, the examiner is asked to 
determine whether it is at least as 
likely as not related to the veteran's 
active duty service on any basis.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for undiagnosed 
illnesses manifested by a chronic skin 
condition, a chronic digestive condition, 
and chest pain, based on Persian Gulf 
service.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examinations without good cause shown may adversely affect 
the outcome of 
his claims and may result in their denial.  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


